Title: From Alexander Hamilton to William Channing, Jeremiah Olney, and John S. Dexter, 12 December 1792
From: Hamilton, Alexander
To: Channing, William,Dexter, John S.,Olney, Jeremiah



Treasury DepartmentDecr. 12. 1792
Gentlemen.

I have yet to reply to your letter of the 3d. ultimo, and to acknowledge with approbation the attention which you have paid to the subject communicated in my letter of the 22d. Octr.
I do not clearly understand whether the Stock which was deposited with the Commissioner of Loans, remains still in pledge, or not. If it does, I request that it may be released, and restored to the Bank.
With great consideration   I am Gentlemen   Your Obed. servant

A Hamilton
The Attorney of the Districtthe Collector, andSupervisor of the RevenueRhode Island.

